DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Notes
	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, the claims fall within statutory class of process, machine or manufacture. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. 
With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2. Step 2 is a two prong inquiry. Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case independent claims 1, 8, and 15 recite mental processes. Since the claims are directed toward a judicial exception, analysis flows to prong two. Prong two considers whether the judicial exception is integrated into a practical application. In this case, the judicial exception is not integrated into a practical application because the claim language merely describe steps of collecting data and performing mental processes and fail to describe an improvement to the functioning of a computer or other technical field. For example, claim 1 recites 
“receiving, at the orchestration control plane, a guest cluster infrastructure software (GCIS) compatibility document that specifies what a GCIS of the orchestration control plane requires and offers; 
receiving a request for a compatibility check on the guest cluster with respect to the GCIS;            		             obtaining, at the orchestration control plane in response to the request, an SDDC compatibility document for the SDDC and a guest cluster compatibility document for the guest cluster; 
computing, at the orchestration control plane, the compatibility check in response to the GCIS compatibility document, the SDDC compatibility document, and the guest cluster compatibility document; and 
transmitting a result of the compatibility check from the orchestration control plane to a virtual infrastructure (VI) control plane of the SDDC”

	These steps describe mental processes without reciting an application to an improvement. These limitations, as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “orchestration control plane” and the “VI control plane” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “orchestration control plane” and the “VI control plane”  language, the claim encompasses the user manually receiving a compatibility document, checking against another compatibility document, and transmitting a result of the check. The mere nominal recitation of a generic computer components does not take the claim limitation out of the mental processes grouping.	
	Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B. Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should be considered both individually and as an ordered combination. In this case, the process, machine and manufacture each at most comprise a system comprising one or more computers, one or more storage devices, and a non-transitory computer readable medium. Taken individually, each are generically recited and thus does not add significantly more to the respective limitations. Taken as an ordered combination, the limitations are directed to limitations referenced in Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Additional limitations recited in the claimed invention include “merging the SDDC compatibility document and the guest cluster compatibility document into a merged compatibility document; evaluating a requires section of the GCIS compatibility document against an offers section in the merged compatibility document; evaluating an offers section of the GCIS compatibility document against a requires section in the merged compatibility document; and generating at least one incompatibility for the guest cluster each including an offering that does not satisfy a requirement.”  Viewing these limitations individually, these steps are used only for data gathering and, as such, only represent extra-solution activity. The limitations that recite a “non-transitory computer-readable medium” and a “virtualized system” do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Dependent claims 1-7, 9-14, and 16-20 do not cure the deficiencies of independent claims 1, 8, and 15 and are rejected for the same reasons.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim 15 recites a “virtualized computing system,” which is not comprehensively defined by the specification.  The broadest reasonable interpretation of a claim drawn to a system covers software per se in view of the ordinary and customary meaning of system, particularly when the specification is silent.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.  Examiner suggests adding a recitation of a “processor” and a “memory.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (United States Patent Application Publication 2018/0157532) in view of Hinrichs et al. (United States Patent Application Publication 2016/0057027).
As per claim 1, Kumar teaches the invention substantially as claimed including a method of checking compatibility of a guest cluster executing as a virtual extension of a host cluster ([0223], the example policy manager 1002 analyzes the placement solution to determine capacity options and/or performance options that are available based on the placement solution so that a user can clearly see only those capacity options and/or performance options that are compatible with the placement solution. In some examples, only capacity options are dependent on the placement solution, and performance options are independent of the placement solution) having an orchestration control plane managing the guest cluster ([0053], The example architecture 400 of FIG. 4 includes a hardware layer 402, a virtualization layer 404, and an operations and management component 406. In the illustrated example, the hardware layer 402, the virtualization layer 404, and the operations and management component 406 are part of the example virtual server rack 206 of FIG. 2;  [0058], The example virtualization layer 404 includes the virtual rack manager (VRM) 225, 227. The example VRM 225, 227 communicates with the HMS 208, 214 to manage the physical hardware resources 224, 226…The example VRM 225, 227 also uses the logical view for orchestration and provisioning of workloads; and [0194],  The example operations and management component 406 includes an example policy manager 1002), the host cluster being part of a software defined data center (SDDC) ([0028], a management workload domain such as the management cluster 130, can be used for providing software defined data center (SDDC) functionality. The SDDC functionality can be provided through policy-based data center management software; and [0032], The hosts 118A, 118B, and 118C can be assigned to a management workload domain or management cluster 130. The management cluster 130 can provide the physical resources to execute a workload that includes a SDDC and other functionality that can allow administrators to centrally monitor and administer all workload domains, applications, and tasks across individual sites or multiple sites, including local hardware, private cloud, public cloud, and hybrid cloud deployments), the method comprising: 
	receiving, at the orchestration control plane, a guest cluster infrastructure software (GCIS) compatibility document that specifies what a GCIS of the orchestration control plane requires and offers ([0197], the policy manager 1002 defines, updates, deletes, or otherwise modifies the one or more policies based on instructions received from the user (e.g., through the user interface).  The policy manager 1002 stores information relating to the one or more polices in association with corresponding workload domains within the policy database 1008); 
	receiving a request for a compatibility check on the guest cluster with respect to the GCIS ([0198], The example policy enforcer 1004 monitors the capacity of workload domains and compares the capacity of the workload domains to corresponding capacity policies (e.g., stored in the policy database 1008) to determine whether the capacity of the workload domain 902 is in compliance with a policy capacity specified in the user-defined policy for the workload domain 902. For example, if the workload domain 902 is associated with a user-defined policy having a first policy capacity and the workload domain 902 has a capacity different from the first policy capacity, the example policy enforcer 1004 determines that the workload domain 902 is in violation of the user-defined policy); 
	obtaining, at the orchestration control plane in response to the request, an SDDC compatibility document for the SDDC ([0267], when ones of the capacities of the plurality of workload domain comply with the policy capacities of the respective user-defined policies, the policy enforcer is to, in response to determining that the policy manager updated the user-defined policies, reevaluate whether the capacities of the plurality of workload domains comply with the policy capacities of respective user-defined policies for the plurality of workload domains) and a guest cluster compatibility document for the guest cluster ([0268], to evaluate whether the capacities of the plurality of workload domains comply with the policy capacities of respective user-defined policies for the plurality of workload domains, the policy enforcer is to, determine a first policy capacity of a first one of the user-defined policies for a first one of the plurality of workload domains at a first time, and compare the first policy capacity to a second policy capacity specified in the first one of the user-defined polices for the first one of the plurality of workload domains at a second time); 
	computing, at the orchestration control plane, the compatibility check in response to the GCIS compatibility document ([0230],  the example policy manager 1002 refreshes or otherwise reloads the policies. In some examples, the policy manager 1002 updates the user-defined policy according to instructions received by a user at block 1204. In such examples, the example policy enforcer 1004 reevaluates, in response to determining drat the policy manager 1002 updated the user-defined policy, whether the capacity of the workload domain 902 is in compliance with the policy capacity specified in the user-defined policy), the SDDC compatibility document ([0267], when ones of the capacities of the plurality of workload domain comply with the policy capacities of the respective user-defined policies, the policy enforcer is to, in response to determining that the policy manager updated the user-defined policies, reevaluate whether the capacities of the plurality of workload domains comply with the policy capacities of respective user-defined policies for the plurality of workload domains), and the guest cluster compatibility document ([0268], to evaluate whether the capacities of the plurality of workload domains comply with the policy capacities of respective user-defined policies for the plurality of workload domains, the policy enforcer is to, determine a first policy capacity of a first one of the user-defined policies for a first one of the plurality of workload domains at a first time, and compare the first policy capacity to a second policy capacity specified in the first one of the user-defined polices for the first one of the plurality of workload domains at a second time).

	Kumar fails to specifically teach, transmitting a result of the compatibility check from the orchestration control plane to a virtual infrastructure (VI) control plane of the SDDC.
	However, Hinrichs teaches, transmitting a result of the compatibility check ([0035], the system supports a dashboard (i.e., a user interface) that provides a list of current policy violations and allows an administrator (i.e., a cloud operator) to drill down into a violation to understand why the violation occurred) from the orchestration control plane  ([0056], the table evaluation engine 250 of some embodiments performs table mappings according to a set of declaratory rules. The policy management system of some embodiments 200 includes a compiler (not shown in FIG. 2) that receives policies in the form of declaratory statements, then converts these into query plans for the table evaluation engine 250. Upon receiving an event, the table evaluation engine 250 follows the one or more query plans that specify operations (e.g., database join operations) to perform based on the event. The table evaluation engine 250 receives input tables and generates output tables according to the query plans; the output tables may specify violations, actions to execute, data to send to the administrator through the API 215, etc.) to a virtual infrastructure (VI) control plane ([0057], The administrator API 215, in some embodiments, provides an interface for an administrative dashboard that identifies policy violations to a user, provides explanations as to the causes of the violations and possible corrective actions, and receives selections of corrective actions to take…when the policy manager 210 detects a violation, some embodiments also compute the possible corrective actions (e.g., according to the available actions policies), and provide the violation and possible actions to the administrator API 215, which generates the dashboard user interface for viewing by the administrator) of the SDDC ([0001], The software-defined data center enables incredibly agile management of a multitude of cloud resources (e.g., servers, networks, storage) by enabling programmatic control of those resources).

Kumar and Hinrichs are analogous because they are both related to policy management. Kumar teaches a method of policy management that allows multiple users to update and manage cloud policies. ([0235], hundreds or thousands of users may update his or her respective policy requesting an increase or decrease in capacity of his or her respective workload domain. While manually updating workload domains in a manual fashion for such quantities of users would be overly burdensome or near impossible within required time constraints, examples disclosed herein may be used to process workload domain requests to configure and/or update large quantities of workload domains for a plurality of users in an efficient and streamlined fashion without burdening and frustrating end users with long wait times to access such workload domains). Hinrichs teaches a method of policy management that proactively manages potential policy violations in a distributed environment. ([0005], Some embodiments provide a system for managing policy for a network across multiple cloud services data sources. The system of some embodiments interfaces with heterogeneous cloud services of various types, such as management tools for network virtualization, compute virtualization, storage virtualization, etc. To enable this heterogeneity, some embodiments include a declarative policy language that integrates with abstractions of the cloud service management data (e.g., by defining the cloud service management data in a set of tables, with the declarative language operating on these tables). In addition, the system of some embodiments enforces the defined policies both proactively (i.e., preventing violations before they occur) and reactively (i.e., correcting violations that occur). In some embodiments, the violation prevention is interactive, with the system including a user interface for enabling an administrator to understand the policy violations and select a corrective action when multiple such actions exist). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Kumar would be modified with the policy enforcement mechanism including violation reporting mechanisms taught by Hinrichs in order to manage polices in a cloud environment. Therefore, it would have been obvious to combine the teachings of Kumar and Hinrichs.

As per claim 2, Kumar  teaches, wherein the GCIS compatibility document is part of an upgrade to the orchestration control plane ([0230], the policy manager 1002 updates the user-defined policy according to instructions received by a user at block 1204. In such examples, the example policy enforcer 1004 reevaluates, in response to determining drat the policy manager 1002 up(rdated the user-defined policy, whether the capacity of the workload domain 902 is in compliance with the policy capacity specified in the user-defined policy, as disclosed above. In some examples, the example policy enforcer 1004 reevaluates whether the capacity of the workload domain 902 is in compliance with the policy capacity specified in the user-defined policy after a threshold amount of time has elapsed since the policy enforcer 1004 last evaluated whether the capacity of the workload domain 902 complied with the policy capacity. This process may continue to loop as policies are updated by users).

	Kumar fails to specifically teach, wherein the request for the compatibility check is received, prior to applying the upgrade to the orchestration control plane, in response to a request for a compatibility report at the VI control plane.
	However, Hinrichs  teaches, wherein the request for the compatibility check is received, prior to applying the upgrade to the orchestration control plane ([0095], the policy manager can perform proactive monitoring using the permitted actions policies and perform monitoring and enforcement with the allowed states and enforcement actions policies. On the other hand, the policy manager can also perform proactive monitoring by simulating states using the available actions policies and perform reactive monitoring using the allowed states and available actions policies), in response to a request for a compatibility report at the VI control plane ([0122], the process 1200 begins by receiving (at 1205) a request from a cloud service application or manager to perform a particular action that will modify the network state data… these cloud service management applications send requests to a query API of the policy management system for permission to perform their actions. The query API then passes these requests on to the policy manager (either directly, or by writing the requested actions into a reserved table in the network state data for such actions that need to be evaluated); and [0123], Upon receiving the request, the process 1200 simulates (at 1210) the changes to the network state tables that correspond to the requested state change. As described in the previous sections, the available actions policy rules indicate the changes (i.e., which data tuples would be added and which data tuples would be deleted) that each action will make to the network state. Some embodiments use the current network state to simulate these changes, and store the changes in a volatile memory (i.e., not as part of the current network state). That is, some embodiments store a temporary copy of the affected tables for use in determining whether violations are now present).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 3, Kumar teaches, wherein the GCIS compatibility document is part of an upgrade to the orchestration control plane, and wherein the request for the compatibility check is received, after applying the upgrade to the orchestration control plane, in response to a request to detect whether the guest cluster is incompatible with the GCIS ([0227],  the policy enforcer 1004 determines there is a violation when the capacity of the workload domain 902 does not match the policy capacity specified in the user-defined policy for the workload domain 902. For example, the policy enforcer 1004 determines a first policy capacity specified in the user-defined policy for the workload domain 902 at a first time (e.g., prior to the user-defined policy being updated) and compares the first policy capacity to a second policy capacity specified in the user-defined policy for the workload domain 902 at a second time (e.g., after the user-defined policy has been updated); and [0230], the policy manager 1002 updates the user-defined policy according to instructions received by a user at block 1204. In such examples, the example policy enforcer 1004 reevaluates, in response to determining drat the policy manager 1002 updated the user-defined policy, whether the capacity of the workload domain 902 is in compliance with the policy capacity specified in the user-defined policy, as disclosed above… This process may continue to loop as policies are updated by users).

As per claim 4, Hinrichs teaches, further comprising: 
	updating state of the guest cluster as being incompatible with the GCIS ([0007],  the actions might specify to record a violation of policy in a table, to command one of the cloud service management applications that functions as a data source to modify the network state (e.g., in response to a recorded violation), [or] to permit or deny a requested change to the network state), the state maintained in a database of a master server of the orchestration control plane ([0033], The process 100 also receives (at 115) network state data from multiple different data sources that manage various aspects of the network. These data sources may include a compute virtualization manager (that handles the creation and provisioning of VMs in a network), a network virtualization manager (that handles the creation and provisioning of managed switching elements in a network in order for the managed switching elements to implement virtual networks), a storage virtualization manager, a firewall or antivirus manager, etc.).

As per claim 5, Kumar teaches, wherein the step of computing the compatibility check comprises: 
	merging the SDDC compatibility document and the guest cluster compatibility document into a merged compatibility document ([0226], the example policy manager 1002 loads policies from the example policy database 1008. The example policy enforcer 1004 checks policy compliance at block 1210 by, for example. evaluating whether a capacity of a workload domain in compliance with a capacity associated with a user-defined policy for the workload domain 902 (e.g., created, updated, or deleted at block 1204)); 
	evaluating a requires section of the GCIS compatibility document against an offers section in the merged compatibility document ([0267], when ones of the capacities of the plurality of workload domain comply with the policy capacities of the respective user-defined policies, the policy enforcer is to, in response to determining that the policy manager updated the user-defined policies, reevaluate whether the capacities of the plurality of workload domains comply with the policy capacities of respective user-defined policies for the plurality of workload domains; and [0268], to evaluate whether the capacities of the plurality of workload domains comply with the policy capacities of respective user-defined policies for the plurality of workload domains, the policy enforcer is to, determine a first policy capacity of a first one of the user-defined policies for a first one of the plurality of workload domains at a first time, and compare the first policy capacity to a second policy capacity specified in the first one of the user-defined polices for the first one of the plurality of workload domains at a second time);  
	evaluating an offers section of the GCIS compatibility document against a requires section in the merged compatibility document ([0226], the example policy enforcer 1004  determines whether there is a policy violation; and [0227], the policy enforcer 1004  determines there is a violation when the capacity of the workload domain 902 does not match the policy capacity specified in the user-defined policy for the workload domain 902. For example, the policy enforcer 1004 determines a first policy capacity specified in the user-defined policy for the workload domain 902 at a first time (e.g., prior to the user-defined policy being updated) and compares the first policy capacity to a second policy capacity specified in the user-defined policy for the workload domain 902 at a second time (e.g., after the user-defined policy has been updated)); and 
	generating at least one incompatibility for the guest cluster each including an offering that does not satisfy a requirement ([0227], the policy enforcer 1004  determines there is a violation when the capacity of the workload domain 902 does not match the policy capacity specified in the user-defined policy for the workload domain 902).

As per claim 6, Hinrichs teaches, wherein the at least one incompatibility for the guest cluster each includes an incompatible message key indicating which component has the offering that does not satisfy the requirement of the GCIS, the SDDC, or the guest cluster ([0007], actions might specify to record a violation of policy in a table, [or] to command one of the cloud service management applications that functions as a data source to modify the network state (e.g., in response to a recorded violation)).

As per claim 7, Kumar teaches, wherein the requires section of the GCIS compatibility document includes first version data ([0268], determine a first policy capacity of a first one of the user-defined policies for a first one of the plurality of workload domains at a first time), wherein the offers section in the merged compatibility document includes second version data ([0268], compare the first policy capacity to a second policy capacity specified in the first one of the user-defined polices for the first one of the plurality of workload domains at a second time), and wherein the step of evaluating includes comparing the first version data against the second version data ([0198], The example policy enforcer 1004 monitors the capacity of workload domains and compares the capacity of the workload domains to corresponding capacity policies (e.g., stored in the policy database 1008) to determine whether the capacity of the workload domain 902 is in compliance with a policy capacity specified in the user-defined policy for the workload domain 902; and [0268], compare the first policy capacity to a second policy capacity specified in the first one of the user-defined polices for the first one of the plurality of workload domains at a second time).

As per claim 8, this is the “non-transitory computer readable medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 9, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 10, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 11, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 15, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 6 and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
	Cropper et al. (United States Patent 9,733,971) {Discusses evaluating virtual machine placement policies when said polices are updated}; and 
	Krishnamurthy et al. (United States Patent  Application Publication 2018/0295036) {Discusses policy management using a policy plane}.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199